LOAN AGREEMENT BY AND BETWEEN M&I MARSHALL & ILSLEY BANK AND TWIN DISC, INCORPORATED DATED AS OF DECEMBER 19, 2002 QBMKE\5327135.7 TABLE OF CONTENTS Page ARTICLE 1 THE LOANS Revolving Credit Loans 1 Commitment Fee 1 Interest 1 Interest Options 2 Notice of Borrowing; Conversion 2 Warranty 2 Payments 2 Use of Proceeds 3 Optional Prepayments; Reduction of Revolving Credit Commitment 4 Recordkeeping 4 Increased Costs 4 Deposits Unavailable or Interest Rate Unascertainable 5 Change in Law Rendering LIBOR Loans Unlawful 5 Discretion of M&I as to Manner of Funding 6 Letters of Credit 6 ARTICLE 2 CONDITIONS General Conditions 6 Deliveries at Closing 7 ARTICLE 3 REPRESENTATIONS AND WARRANTIES Organization and Qualification; Subsidiaries 8 Financial Statements 8 Authorization; Enforceability 8 Absence of Conflicting Obligations; Defaults 8 Taxes 9 Absence of Litigation 9 Indebtedness 9 Title to Property 9 ERISA 9 Fiscal Year 10 Compliance With Laws 10 Dump Sites 10 Tanks 10 Other Environmental Conditions 10 Environmental Judgments, Decrees and Orders 11 Environmental Permits and Licenses 11 Use of Proceeds; Margin Stock 11 Investment Company 11 Accuracy of Information 11 ARTICLE 4 NEGATIVE COVENANTS Revolving Credit Loans 11 Liens 11 Indebtedness 11 Consolidation or Merger 12 Disposition of Assets 12 Investments 12 Restricted Payments 12 Transactions with Affiliates 12 Guarantees 12 Change in Control 12 Capital Expenditures 13 ARTICLE 5 AFFIRMATIVE COVENANTS Payment 13 Corporate Existence; Properties; Ownership 13 Licenses 13 Reporting Requirements 13 Taxes 14 Inspection of Properties and Records 14 Reference in Financial Statements 15 Compliance with Laws 15 Compliance with Agreements 15 Notices 15 Insurance 16 New Subsidiaries; Acquisitions 17 Financial Covenants 17 ARTICLE 6 REMEDIES Acceleration 18 M&I’s Right to Cure Default 18 Remedies Not Exclusive 18 Setoff 18 Cash Collateral 19 ARTICLE 7 DEFINITIONS Definitions 19 Interpretation 30 ARTICLE 8 MISCELLANEOUS Expenses and Attorneys’ Fees 30 Assignability; Successors 30 Survival 30 Governing Law 30 Counterparts; Headings 30 Entire Agreement 31 Notices 31 Amendment 31 Taxes 31 Severability 32 Indemnification 32 Participation 32 Inconsistent Provisions 32 WAIVER OF RIGHT TO JURY TRIAL 32 TIME OF ESSENCE 32 SUBMISSION TO JURISDICTION; SERVICE OF PROCESS 32 Termination of Certain Agreements 33 QBMKE\5327135.7 TABLE OF CONTENTS (continued) SCHEDULES Schedule 3.1 Borrower’s Subsidiaries and the Borrower’s Percentage Ownership of Each Schedule 3.6 Litigation Schedule 3.12 Dump Sites Schedule 3.13 Tanks Schedule 3.14 Other Environmental Conditions Schedule 3.15 Environmental Judgments, Decrees and Orders Schedule 7.1 Existing Indebtedness and Liens EXHIBITS Exhibit A Certificate of the Secretary of Borrower Exhibit B Officer’s Certificate Exhibit C Revolving Credit Note QBMKE\5327135.7 LOAN AGREEMENT THIS LOAN AGREEMENT is made as of December 19, 2002, by and between M&I MARSHALL & ILSLEY BANK, a Wisconsin banking corporation (“M&I”), and TWIN DISC, INCORPORATED, a Wisconsin corporation (“Borrower”). NOW THEREFORE, in consideration of the mutual covenants, conditions and agreements set forth herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, it is hereby agreed as follows: ARTICLE 1 THE LOANS 1.1Revolving Credit Loans.From time to time prior to the Revolving Credit Termination Date and subject to the terms and conditions set forth in this Loan Agreement, M&I agrees to make Revolving Credit Loans to Borrower.The aggregate amount of Revolving Credit Loans outstanding at any one time shall never exceed the Revolving Credit Commitment.Upon request of M&I, Borrower shall confirm in writing the making of any and all Revolving Credit Loans.All Revolving Credit Loans shall be evidenced by the Revolving Credit Note, Borrower being obligated, however, to pay the amount of Revolving Credit Loans actually made (including any over-advances), together with interest on the amount which remains outstanding from time to time.Borrower may borrow, repay and reborrow under this Section 1.1 subject to the terms and conditions of this Loan Agreement.The Revolving Credit Note shall mature on the Revolving Credit Termination Date. 1.2Commitment Fee.As consideration for the Revolving Credit Commitment, the Borrower agrees to pay to M&I on the last Business Day of each calendar quarter prior to the Revolving Credit Termination Date, commencing on December 31, 2002, and on the Revolving Credit Termination Date, an unused fee equal to the Add-On applicable to the Commitment Fee per year on the daily average unused amount of the Revolving Credit Commitment during the preceding quarter or other applicable period. 1.3Interest.(a) Revolving Credit Loans shall be either LIBOR Loans or Prime Rate Loans as selected by the Borrower in Section 1.5 hereof. (b)In the event that any amount of the principal of, or interest on, the Revolving Credit Note is not paid on the date when due (whether at stated maturity, by acceleration or otherwise), the entire principal amount outstanding under the Revolving Credit Note shall bear interest, in addition to the interest otherwise payable under the Revolving Credit Note and to the extent permitted by Law, at the annual rate of three percent (3%) from the day following the due date until all such overdue amounts have been paid in full. (c)All interest, the unused fee and other amounts due under this Loan Agreement and the Revolving Credit Note shall be computed for the actual number of days elapsed on the basis of a 360-day year. QBMKE\5327135.7 (d)Interest Options. (b)Prime Rate Loans.The unpaid principal balance of all Prime Rate Loans shall bear interest at the Prime Rate.The interest rate for any outstanding Prime Rate Loans shall change on each day that the Prime Rate changes. (c)LIBOR Loans.The unpaid principal of all LIBOR Loans shall bear interest at LIBOR quoted on the first Business Day of any calendar month (and such rate shall be the effective interest rate for the entire calendar month) plus the applicable Add-On.The interest rate for any outstanding LIBOR Loans shall change on each day that the applicable Add-On changes (as set forth in the definition of Add-On contained in this Loan Agreement) and also as of the first day of each calendar month.The LIBOR interest rate established on the first Business Day of any calendar month shall apply to all LIBOR Loans during that calendar month, whether previously advanced or advanced thereafter. 1.4Notice of Borrowing; Conversion. (a)Each Revolving Credit Loan shall be made on written notice or telephonic notice from an authorized representative of the Borrower to the Person designated by M&I.Such notice shall be given at least one (1) Business Day prior to the day of the requested borrowing date (which must be a Business Day).Each notice shall specify the date and amount of such Revolving Credit Loan.Each new Revolving Credit Loan shall be a LIBOR Loan unless otherwise specified in writing by the Borrower to M&I at least one (1) Business Day in advance of the requested borrowing date.The Revolving Credit Loans shall be all either LIBOR Loans or Prime Rate Loans.Each such notice shall be effective upon receipt, provided that any notice received after 2:00 p.m., Milwaukee time, may be deemed by M&I, in its sole discretion, effective as of the next Business Day.Borrower shall promptly confirm any such telephonic request in writing. (b)Prime Rate Loans shall continue as such unless and until converted into LIBOR Loans or repaid.LIBOR Rate Loans shall continue as such unless and until they are converted into Prime Rate Loans or repaid. 1.5Warranty.Each notice of borrowing or conversion, and each request for the issuance of a Letter of Credit, shall automatically constitute a warranty by Borrower to M&I that, on the date of the requested date of such borrowing, or conversion or request for issuance of a Letter of Credit:(a) all of the representations and warranties of Borrower contained in this Loan Agreement shall be true and correct on such date as though made on such date; and (b) no Default or Event of Default shall exist on such date. 1.6Payments.(a) The outstanding unpaid principal balance plus all accrued and unpaid interest on the Revolving Credit Loans shall be paid in full on the Revolving Credit Termination Date.In the event that the outstanding principal balance of the Revolving Credit Loans at any time exceeds the Revolving Credit Commitment, Borrower shall immediately pay QBMKE\5327135.7 1.7the amount necessary to reduce such balance to be less than or equal to the then applicable Revolving Credit Commitment. (a)Interest accrued on the Revolving Credit Loans through the last day of each calendar month (including in the case of the first interest payment, interest accrued from the Closing Date) shall be payable on such last day of each calendar month, commencing on December31, 2002 and continuing thereafter until all principal of and accrued interest on the Revolving Credit Loans are repaid in full. (b)All payments of principal and interest on account of the Revolving Credit Note and all other payments made pursuant to this Loan Agreement shall be delivered to M&I, 770 North Water Street, Milwaukee, Wisconsin 53202, Attention:Commercial Loan Department or at such other place as M&I or any holder of the Revolving Credit Note shall designate in writing to Borrower, in immediately available funds by 12 noon, Milwaukee time on the date when due, and if received after such time on any day shall be deemed to have been made on the next Business Day.Whenever any payment to be made under this Loan Agreement or under the Revolving Credit Note shall be stated to be due on a day which is not a Business Day, the day for such payment shall be extended to the next succeeding Business Day, and such extension of time shall be included in the computation of interest.Borrower hereby authorizes M&I to debit its deposit accounts at M&I for all payments of principal and interest due and owing on the Revolving Credit Loans and for all other payments due and owing under this Loan Agreement. (c)All payments owed by Borrower to M&I under this Loan Agreement and the Revolving Credit Note shall be made without any counterclaim and free and clear of any restrictions or conditions and free and clear of, and without deduction for or on account of, any present or future taxes, levies, imposts, duties, charges, fees, deductions or withholdings of any nature now or hereafter imposed on Borrower by any governmental or other authority.If Borrower is compelled by Law to make any such deductions or withholdings it will pay such additional amounts as may be necessary in order that the net amount received by M&I after such deductions or withholding shall equal the amount M&I would have received had no such deductions or withholding been required to be made, and it will provide M&I with evidence satisfactory to M&I that it has paid such deductions or withholdings. 1.8Use of Proceeds.Borrower shall use the proceeds of the Loans for working capital and other general corporate purposes.On the Closing Date, an advance of the Revolving Credit Loans shall be made to the Borrower in an amount sufficient to refinance in full all outstanding loans under the Loan Agreement dated as of September 24, 1999 among the Borrower, Firstar Bank Milwaukee, N.A., now U.S. Bank National Association, as Agent and a Bank, and M&I, as a Bank (the “Firstar Loan Agreement”), and on the Closing Date the Firstar Loan Agreement shall be terminated and no Bank under the Firstar Loan Agreement shall have any further obligation to lend any amounts to the Borrower and all obligations under the Firstar Loan Agreement shall be paid in full by the Borrower on the Closing Date. QBMKE\5327135.7 1.9Optional Prepayments; Reduction of Revolving Credit Commitment. (a)Borrower may, from time to time and without premium or penalty, prepay the Revolving Credit Loans in whole or in part.Each partial prepayment shall be in the minimum amount of $500,000 and in whole multiples of $100,000 in excess thereof. (b)Borrower shall have the right, upon not less than five (5) Business Days irrevocable written notice to M&I, to terminate or permanently reduce the Revolving Credit Commitment; provided that (i) such termination or reduction shall be accompanied by a prepayment of Revolving Credit Loans to the extent that the outstanding principal of the Revolving Credit Loans exceeds the Revolving Credit Commitment after giving effect to such termination or reduction and (ii) any such reduction shall be in the minimum amount of $500,000 and in whole multiples of $100,000 in excess thereof and (iii) any such reduction shall be a permanent reduction, and the Borrower shall have no right to thereafter increase the amount of the Revolving Credit Commitment. 1.10Recordkeeping.M&I shall record in its records the date and amount of each Revolving Credit Loan and each repayment of Revolving Credit Loans.The aggregate amounts so recorded shall be rebuttable presumptive evidence of the principal and interest owing and unpaid on the Revolving Credit Note.The failure to so record any such amount or any error in so recording any such amount shall not, however, limit or otherwise affect the obligations of Borrower under this Loan Agreement or under the Revolving Credit Note to repay the principal amount of the Revolving Credit Loans together with all interest accruing thereon. 1.11Increased Costs.If Regulation D of the Board of Governors of the Federal Reserve System, or the adoption of any applicable law, rule or regulation of general application, or any change therein, or any interpretation or administration thereof by any governmental authority, central bank or comparable agency charged with the interpretation or administration thereof, or compliance by M&I with any request or directive of general application (whether or not having the force of law) or any such authority, central bank or comparable agency: (a)shall subject M&I to any tax, duty or other charge with respect to the Revolving Credit Loans, the Revolving Credit Note, any Letter of Credit or M&I’s obligation to make Revolving Credit Loans or issue Letters of Credit, or shall change the basis of taxation of payments to M&I of the principal of or interest on the Revolving Credit Loans or any other amounts due under this Loan Agreement in respect of the Revolving Credit Loans or Letters of Credit or M&I’s obligation to make Revolving Credit Loans or issue Letters of Credit (except for changes in the rate of tax on the overall net income of M&I); or (b)shall impose, modify or deem applicable any reserve (including, without limitation, any reserve imposed by the Board of Governors of the Federal Reserve System, but excluding any reserve included in the determination of interest rates pursuant to this Loan Agreement), special deposit or similar requirement against assets of, deposits with or for the account of, or credit extended by, M&I; or QBMKE\5327135.7 (c)shall affect the amount of capital required or expected to be maintained by M&I or any corporation controlling M&I; or (d)shall impose on M&I any other condition affecting the Revolving Credit Loans, the Revolving Credit Note or the Letters of Credit; and the result of any of the foregoing is to increase the cost to (or in the case of Regulation D referred to above, to impose a cost on) M&I of making or maintaining any Revolving Credit Loan or issuing Letters of Credit, or to reduce the amount of any sum received or receivable by M&I under this Loan Agreement or under the Revolving Credit Note with respect thereto or with respect to Letters of Credit, then within ten (10) days after demand by M&I (which demand shall be accompanied by a statement setting forth the basis of such demand), Borrower shall pay directly to M&I such additional amount or amounts as will compensate M&I for such increased cost or such reduction.Determinations by M&I for purposes of this Section of the effect of any change in applicable laws or regulations or of any interpretations, directives or requests thereunder on its costs of making or maintaining Revolving Credit Loans or issuing Letters of Credit hereunder, or sums receivable by it in respect of Revolving Credit Loans or Letters of Credit, and of the additional amounts required to compensate M&I in respect thereof, shall be conclusive, absent manifest error. 1.12Deposits Unavailable or Interest Rate Unascertainable. (a)If M&I is advised that deposits in dollars (in the applicable amount) are not being offered to banks in the relevant market for an Interest Period, or M&I otherwise determines (which determination shall be binding and conclusive on all parties) that by reason of circumstances affecting the interbank London Eurodollar market adequate and reasonable means do not exist for ascertaining the applicable LIBOR; or (b)If lenders similar to M&I have determined that the LIBOR will not adequately and fairly reflect the cost to such lenders of maintaining or funding such LIBOR Loans for an Interest Period, or that the making or funding of such LIBOR Loans has become impracticable as a result of an event occurring after the date of this Loan Agreement which in the opinion of M&I materially affects such LIBOR Loans; then so long as such circumstances shall continue, M&I shall not be under any obligation to make or continue LIBOR Loans and on the last day of the then-current Interest Period, such LIBOR Loans shall, unless then repaid in full, be converted to Prime Rate Loans. 1.13Change in Law Rendering LIBOR Loans Unlawful.In the event that any change in (including the adoption of any new) applicable laws or regulations, or any change in the interpretation of applicable laws or regulations by any governmental or other regulatory body charged with the administration thereof, should make it unlawful for M&I to make, maintain or fund LIBOR Loans, then: (a) M&I shall promptly notify Borrower; (b) the obligation of M&I to make or continue LIBOR Loans shall, upon the effectiveness of such event, be suspended for the duration of such unlawfulness; and (c) on the last day of the current Interest Period for LIBOR QBMKE\5327135.7 1.14Loans (or, in any event, if M&I so requests, on such earlier date as may be required by the relevant law, regulation or interpretation), the LIBOR Loans shall, unless then repaid in full, be converted to Prime Rate Loans. 1.15Discretion of M&I as to Manner of Funding.Notwithstanding any provision of this Loan Agreement to the contrary, M&I shall be entitled to fund and maintain its funding of all or any part of the Revolving Credit Loans in any manner it sees fit, provided that no such funding decision on the part of M&I shall affect any interest option election made by Borrower as to any Revolving Credit Loan. 1.16Letters of Credit.(a) From time to time prior to the Revolving Credit Termination Date, Borrower may request, and M&I may issue, Letters of Credit up to an aggregate undrawn face amount of $10,000,000.The aggregate undrawn face amount of all Letters of Credit shall reduce the amount available for borrowing under the Revolving Credit Commitment.In the event the Borrower does not reimburse M&I in full on the date M&I is required to make a payment with respect to any Letter of Credit, the Borrower shall be deemed to have borrowed, as of the date such payment is made, a Revolving Credit Loan bearing interest at the rate option applicable to other Revolving Credit Loans in an amount equal to the amount drawn under such Letter of Credit which shall be used to satisfy the Borrower’s reimbursement obligation with respect to such Letter of Credit.No expiration date of any Letter of Credit shall be beyond the Revolving Credit Termination Date. (b)Borrower shall pay to M&I upon issuance of each Letter of Credit all customary fees, commissions and charges as established by M&I and agreed to by Borrower and execute all letter of credit applications and other agreements as may be required by M&I in connection with the issuance of any letters of credit. (c)As consideration for issuing Letters of Credit, the Borrower agrees to pay to M&I with respect to each Letter of Credit, a per annum letter of credit fee equal to the Add-On for LIBOR Loans on the undrawn face amount of each Letter of Credit, payable in advance upon the issuance of each Letter of Credit and, if applicable, upon each anniversary of the issuance date for each Letter of Credit.
